Appeal by petitioner from an order of the Family Court, Kings County, dated January 31, 1973, which, after a hearing, inter alia, awarded custody of the parties’ children to respondent. Appeal dismissed, without costs. The appeal was originally placed on the calendar of this court, for the September, 1973 term, by an order of this court, dated June 22, 1973. It was adjourned to the November, 1973 term, again by an order of this court. It was next adjourned to the January 1974 Term. On the calendar call on January 10, 3974, it appearing that appellant had not yet filed a complete record on appeal, only part of the.transcript of the hearing having been filed, she was accorded two more weeks to complete the record. On January 24, 1974 her attorney filed an affirmation stating that additional portions of the transcript were being filed therewith and seeking permission to file the remaining missing portions by February 24, 1974. To this date nothing further has been filed. Under these circumstances, the court, on its own motion, dismisses the appeal for failure to perfect, pursuant to CPLR 5530 (subd. [a]) and subdivision (b) of rule 670.18 of the rules of this court (22 NYCRR 670.18 [b]). Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.